Exhibit 10.1

U.S. GOLD CORPORATION

- and -

GMP SECURITIES L.P.

- and -

EQUITY TRANSFER & TRUST COMPANY

SECOND SUPPLEMENTAL INDENTURE

to

Subscription Receipt Indenture Dated February 22, 2006
Providing for the Issue of up to 16,700,000 Subscription Receipts

Dated as of August 2, 2006

Fraser Milner Casgrain LLP


--------------------------------------------------------------------------------


 

THIS SUPPLEMENTAL INDENTURE made as of the 2nd day of August, 2006.

B E T W E E N:

U.S. GOLD CORPORATION, a corporation duly organized and existing under the State
of Colorado (hereinafter called the “Corporation”)

OF THE FIRST PART

- and -

GMP SECURITIES L.P., a partnership existing under the laws of the Province of
Ontario (hereinafter called the “Agent”)


OF THE SECOND PART

- and -

EQUITY TRANSFER & TRUST COMPANY, a trust company existing under the Trust and
Loan Companies Act (Canada) (hereinafter called the “Subscription Receipt
Agent”)

OF THE THIRD PART

WHEREAS by way of a subscription receipt indenture dated February 22, 2006 (the
“Principal Indenture”) between the Corporation, the Agent and the Subscription
Receipt Agent, as agent, the Corporation created and authorized for issuance up
to 16,700,000 subscription receipts (the “Subscription Receipts”), each
Subscription Receipt being convertible into one common share of the Corporation
and one-half of one common purchase warrant;

AND WHEREAS the Principal Indenture was amended as of July 24, 2006 by way of
supplemental indenture (the “First Supplemental Indenture”) in order to amend
Sections 2.01, 4.06 and 5.01 of the Principal Indenture to reflect an additional
covenant of the Corporation;

AND WHEREAS in accordance with Section 8.11(i) of the Principal Indenture, the
holders of Subscription Receipts have the power to amend the Principal Indenture
by Extraordinary Resolution (as defined in the Principal Indenture) with such
power being exercisable in writing pursuant to Section 8.15 of the Principal
Indenture;

AND WHEREAS the holders of Subscription Receipts have adopted an Extraordinary
Resolution in writing to amend Section 1.01 of the Principal Indenture as
described below to reflect revised Release Conditions (as defined in the
Principal Indenture);

AND WHEREAS this supplemental indenture is proposed to be entered into to
reflect the terms of the Extraordinary Resolution pursuant to Section 9.01(d) of
the Principal Indenture;

AND WHEREAS all things necessary have been done and performed to authorize the
execution of this Supplemental Indenture and to make the same effective and
binding upon the Corporation;


--------------------------------------------------------------------------------


 

AND WHEREAS the Subscription Receipt Agent is the successor to the business of
Equity Transfer Services Inc.;

NOW THEREFORE THIS SUPPLEMENTAL INDENTURE WITNESSES and it is hereby covenanted,
agreed and declared as follows:

ARTICLE 1

SUPPLEMENTAL NATURE OF INDENTURE
AND RELATED MATTERS

1.1                                                                              
Definitions

Unless defined herein or the context otherwise requires or specifies, all
expressions and terms used in this Supplemental Indenture (including recitals)
shall, for all purposes hereof, have the same meaning as ascribed to such
expressions and terms in the Principal Indenture.

1.2                                                                              
Supplemental Nature of Indenture

This Supplemental Indenture is an indenture supplemental to the Principal
Indenture within the meaning of the Principal Indenture, and the Principal
Indenture, the First Supplemental Indenture and this Supplemental Indenture
shall be read together and have effect so far as practicable as though all the
provisions thereof and hereof were contained in one instrument.

1.3                                                                              
Supplement of Principal Indenture

The Principal Indenture is hereby amended and supplemented by the provisions
hereof.

1.4                                                                              
Supplemental Indenture

The terms “this Supplemental Indenture” and similar expressions, unless the
context otherwise specifies or requires, refer to this Supplemental Indenture
and not to any particular article, section or other portion thereof, and include
any and every instrument supplementary or ancillary hereto or in implement
hereof.  The terms “Indenture”, “hereto”, “herein”, “hereof”, “hereby”,
“hereunder” and similar expressions refer to the Principal Indenture and every
instrument supplemental or ancillary thereto or in implement thereof, including
this Supplemental Indenture.  The division of this Supplemental Indenture into
articles, sections and other portions thereof and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Supplemental Indenture.  Unless the context otherwise
requires or is inconsistent herewith, references to articles or sections are to
articles and sections of this Supplemental Indenture.

1.5                                                                              
Confirmation

The parties to this Supplemental Indenture hereby acknowledge and confirm that,
except as specifically amended by the provisions of this Supplemental Indenture
or the First Supplemental Indenture, all the terms and conditions contained in
the Principal Indenture are and remain in full force and effect, unamended, in
accordance with the provisions thereof.

2


--------------------------------------------------------------------------------




 

ARTICLE 2

AMENDMENT

2.1                                                                              
Amendment of Section 1.01

In Section 1.01(a) of Principal Indenture, delete the definition of “Release
Conditions” and replace this definition with the following:

“ ‘Release Conditions’ means the conditions to be satisfied prior to automatic
conversion of the Subscription Receipts, which shall be satisfied upon the
latest to occur of the following: (i) the third Business Day after the date on
which the Ontario Securities Commission, as the principal regulator under
National Policy 43-201 and the MRRS, issues a decision document evidencing that
each of the Securities Commissions has issued a receipt for the Final
Prospectus; (ii) the completion and filing via SEDAR of a current technical
report regarding the Tonkin Springs gold project that complies with National
Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian
Securities Administrators; (iii) the Common Shares being conditionally approved
for listing on the Toronto Stock Exchange; and (iv) the delivery of an opinion,
addressed to the Agent in a form satisfactory to the Agent, acting reasonably,
provided by United States counsel to U.S. Gold in respect of the Final
Prospectus and as to matters of United States law only, that no facts have come
to such U.S. counsel’s attention that would cause such U.S. counsel to believe
that the Final Prospectus (except for the financial statements and other
financial and statistical information and any geological and geophysical
information relating to the Tonkin Springs property), at the time the Final
Prospectus was filed, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading”;

ARTICLE 3

ACCEPTANCE BY SUBSCRIPTION RECEIPT

3.1                                                                              
Acceptance by Subscription Receipt Agent

The Subscription Receipt Agent hereby accepts the trusts in this Supplemental
Indenture declared and created and agrees to perform the same upon the terms and
conditions hereinbefore set forth but subject to the provisions of the Principal
Indenture.

ARTICLE 4

MISCELLANEOUS

4.1                                                                              
Confirmation of Principal Indenture

The terms and provisions of the Principal Indenture, as amended and supplemented
by this Supplemental Indenture and the First Supplemental Indenture, are in all
respects confirmed.

3


--------------------------------------------------------------------------------




 

4.2                                                                              
Enurement

This Supplemental Indenture shall enure to the benefit of and be binding upon
the successors and assigns of the Subscription Receipt Agent, the Agent and the
Corporation, as the case may be.

4.3                                                                              
Further Assurances

The parties hereto hereby covenant and agree to execute and deliver such further
and other instruments and to take such further or other action as may be
necessary or advisable to give effect to this Supplemental Indenture and the
provisions hereof.

[signature page follows]

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the parties hereto have executed this Supplemental Indenture
under their respective corporate seals and by the hands of their officers on
their behalf.

 

 

U.S. GOLD CORPORATION

 

 

 

 

 

By:

 /s/ William F. Pass

 

 

 

 

 Name: William F. Pass

 

 

 

 Title:   Vice President & Chief Financial Officer

 

 

 

 

 

 

GMP SECURITIES L.P.

 

 

 

 

 

By:

 /s/ Mark Wellings

 

 

 

 

 Name: Mark Wellings

 

 

 

 Title:   Director

 

 

 

 

 

 

 

 

 

 

EQUITY TRANSFER & TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Carol Mikos

 

 

 

 

Name: Carol Mikos

 

 

 

Title:   Senior Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Derrice Richards

 

 

 

 

Name: Derrice Richards

 

 

 

Title:   Senior Advisor

 

5


--------------------------------------------------------------------------------